Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,461,525 B2.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims would have been obvious over the reference claims. For example, taking present and patented claims 1 as exemplary, present claim 1 alternatively describes the array to include a first row and a second row in the second direction for arranging a first and second PUF cell, yet this appears to be a design choice, including symmetry with respect to a central line extending in the second direction, given the disclosures at least at paragraphs [0095, 0136, 0188, 0220, 0312, 0377, 0431] and column 10, lines 54-column 11, line 2, column 15, lines 62-67, column 16, lines 9-11, column 20, lines 44-56, column 24, lines 6-10, column 33, lines 35-49, column 39, lines 40-61, column 48, line 29-column 53, line 33. Similarly, present claim 12 more broadly describes a PUF cell, the features of which are within the patented language of the PUF cell array as alternatively identified above, including FIGS. 1A, 4A, 4B. Following the alternative description of subject matter identified above, present claim 18 appears to more broadly describe the method in patented claim 12. The present language more broadly recites a PUF cell array comprising a first PUF cell as opposed to the patented first and second PUF cells. Rather than the present generating steps, the patented language recites a single generating step including a first conductive feature layout pattern and a second conductive feature layout pattern, including an alternative arrangement for the symmetric aspect addressed above, with the similar result of manufacturing the PUF cell array. See, for example, FIG. 11. The reasoning for remaining claims similarly follow, noting that the patented system claims are an obvious variation of the computer-implemented subject matter. Thus, although the claims at issue are not identical, the claimed invention as a whole would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains because the outcome achieves a balanced architecture with less systematic bias and better performance. Therefore, the claims are rejected on the ground of nonstatutory double patenting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851